Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 1 of 6




  DISTRICT COURT, ADAMS COUNTY, COLORADO
  1100 Judicial Center Drive
  Brighton, Colorado, 80601              DATE FILED: August 30, 2019 1:51 PM
                                                          FILING ID: 10705BC4C0E9F
                                                          CASE NUMBER: 2019CV31378

  Plaintiff: KEASHA TENNELL,

  v.

  Defendants: AMAZON.COM SERVICES, INC.; AMAZON
  WEB SERVICES, INC.;

  And
                                                                   ▲ Court Use Only ▲
  CHRIS RILEY.
                                                                   Case No.
  Counsel for Plaintiff:
  Casey Leier, #45155                                              Courtroom:
  William S. Finger, #7224
  Finger Law, P.C.
  29025-D Upper Bear Creek Road
  Evergreen, Colorado, 80439
  Telephone: (303) 674-6955
  Facsimile: (303) 674-6684
  E-mail: casey@fingerlawpc.com
           bill@fingerlawpc.com



                            COMPLAINT AND JURY DEMAND


         Plaintiff, Keasha Tennell (“Ms. Tennell”), by and through counsel, Finger Law P.C.,
  submits this Complaint and Jury Demand (“Complaint”) against Defendants Amazon.Com
  Services, Inc., Amazon Web Services, Inc., (“Amazon” or “Defendant”) and Chris Riley (“Mr.
  Riley” or “Defendant) as follows:

                                   I.     INTRODUCTION

          1.       This is an action for violations of the Colorado Anti-Discrimination Act
  (“CADA”), C.R.S. § 24-34-402 for sex (female) and race (African-American) discrimination, as
  well as retaliation.

       2.       From 2016 to 2018, Ms. Tennell, a young African-American woman, worked for
  Amazon’s fulfillment center located in Adams County, Colorado.




                                        EXHIBIT A
Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 2 of 6




        3.      On or about March 11, 2018, Ms. Tennell was terminated from her position
  wrongfully based on sex, race, and/or for engaging in protected activity. Prior thereto, during her
  employment, she was harassed by a male co-worker, Chris Riley.

          4.     As a result of Defendant’s illegal conduct, Plaintiff suffered loss of wages and
  benefits, humiliation, emotional distress, loss of enjoyment of life, and other significant injuries,
  damages and losses.

                        II.     PARTIES, JURISDICTION, AND VENUE

        5.       Ms. Tennell is and was at all relevant times a resident of Colorado, in Adams,
  Arapahoe, and/or Denver counties.

           6.       Amazon is a web services and e-retailer. It conducts a significant portion of its
  business, and employs a significant portion of its employees, including Ms. Tennell, in Colorado,
  at its fulfillment center located at 22205 E 19th Ave, Aurora, CO 80019 (Adams County).

        7.      Mr. Riley is and was at all relevant times a resident of Colorado and was an
  employee of Amazon at the Adams County fulfillment center.

           8.       Venue is proper in this Court pursuant to Colo. R. Civ. P. 98 because this action
  arises, in part, out of events that occurred in Adams County.

         9.       Jurisdiction of this Court is invoked pursuant to C.R.S. § 13-1-124.

         10.     This action is authorized and instituted pursuant to the Colorado Anti-
  Discrimination Act, § 24-34-402, et seq.

          11.     Plaintiff was terminated on or about March 11, 2018. She timely filed a Charge of
  Discrimination with the Colorado Civil Rights Division on June 29, 2018. She received a Right
  to Sue letter on June 6, 2018. Plaintiff files the instant complaint within 90 days of the right to
  sue letters. This case is timely filed.

                                III.    GENERAL ALLEGATIONS

         12.     All prior paragraphs are incorporated herein.

         13.   Ms. Tennell is a member of protected classes based on sex (female) and race
  (African-American).

         14.     Ms. Tennell worked as a Stocker at the Amazon fulfillment center.

         15.     Mr. Riley, a white male, worked as a Stocker at the Amazon fulfillment center.

         16.    Ms. Tennell’s job duties involved stocking shelves with merchandise, utilizing a
  scanner to mark and track the merchandise, and operating machinery to move items.

                                                   2
Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 3 of 6




        17.      Ms. Tennell during the course of her employment came to know Mr. Riley as a
  co-worker.

          18.    Mr. Riley, and one or more other male co-worker, began harassing Ms. Tennell
  during the course of her employment.

         19.     Mr. Riley would stare at Ms. Tennell’s body, particularly focusing on her behind
  and her breast area, to a level that was clearly and obviously inappropriate.

          20.    Mr. Riley would make comments, both verbally and by text message and/or
  email, to Ms. Tennell, which were sexual and inappropriate in nature.

          21.     Mr. Riley would make inappropriate comments to Ms. Tennell that she was not
  cut out for the job; that he would get her fired; ‘betting’ with other, male/white co-workers that
  she would be fired; and/or comments to that effect.

         22.    On or about March 18, 2018, on a Friday at the beginning of the shift in the
  morning, Ms. Tennell became upset with Mr. Riley and other male co-workers’ comments,
  because they were again harassing her.

         23.     Ms. Tennell first went to her team leader/supervisor, but this supervisor did
  nothing.

         24.      Ms. Tennell then went to Human Resources and asked to speak to a
  representative.

          25.    Ms. Tennell stated that she wanted to file a complaint of harassment to Human
  Resources. She specifically stated that she was uncomfortable with male co-workers and stated
  that the harassment was of an on-going nature.

         26.    The Human Resources employee did not show interest in assisting Ms. Tennell.
  The employee did not appear to take notes or attempt to determine if she was in physical danger
  (Mr. Riley had appeared to show sexual interest in Ms. Tennell).

         27.     Instead, the Human Resources employee informed Ms. Tennell to go into a room
  and write out her concern on a piece of paper.

         28.     Ms. Tennell wrote out a brief statement.

        29.     After Ms. Tennell was finished writing out a statement, the Human Resources
  employee continued to show no serious interest in the concern.

        30.    Ms. Tennell was told that she should send her harassment concern to the Human
  Resources employee after her shift was over.



                                                  3
Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 4 of 6




         31.     Ms. Tennell was ordered back to work on the production floor.

         32.    She was told not to send the statement at the time because “cell phones are not
  allowed on the production floor.”

        33.    Ms. Tennell was then told that she would have a meeting with the on-site
  manager, however, after lunch time, no meeting had yet occurred.

        34.    Ms. Tennell continued to be harassed throughout the morning. She observed the
  male employees pointing and laughing at her.

         35.     In the afternoon, Ms. Tennell approached the manager to attempt to discuss her
  concerns.

         36.     Ms. Tennell asked the manager if she could take the remainder of the shift off
  because of the harassment.

          37.    The manager stated that Ms. Tennell would not be granted time off to go home
  and to go back to work and wait for a meeting at another time.

          38.    After hearing that she would need to go back to the area with the males who had
  been harassing her, Ms. Tennell continued to feel uncomfortable around them and again stated
  that she needed to leave the area.

         39.    Ms. Tennell was told by the manager that when she left, she should leave her
  badge with the security guard at the front desk. She did so.

        40.     Just one or two days later, on a Saturday or Sunday, a different Human Resources
  employee called Ms. Tennell and informed her that she was terminated.

                  IV.       STATEMENT OF CLAIMS FOR RELIEF
                                    FIRST CAUSE OF ACTION
   (Violation of Colorado Anti-Discrimination Act, § 24-34-402, against Defendant Amazon, for
   discriminatory or retaliatory termination and discriminatory, harassing, and/or retaliatory terms
                                    and conditions of employment)

        41.      Plaintiff hereby incorporates by reference the previous paragraphs of this
  Complaint.

         42.     Ms. Tennell at all times performed her job duties at and above a satisfactory level.

         43.    Amazon treated Ms. Tennell less favorably than similarly situated white and/or
  male counterparts in the terms and conditions of employment.

         44.     Amazon allowed a hostile and harassing work environment to persist against Ms.
  Tennell.


                                                  4
Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 5 of 6




         45.     Ms. Tennell was forced to work in said harassing environment, and therefore was
  subjected to a term or condition of employment which other white and/or male employees were
  not subjected to.

         46.    Amazon terminated Ms. Tennell, against subjecting her to an adverse employment
  action which white and/or male employees were not similarly subjected to.

         47.    In the alternative or in addition to the aforementioned reasons, Amazon
  terminated Ms. Tennell in retaliation for her complaint to Human Resources, a protected activity
  under CADA.

        48.      Amazon’s articulated reasons for Ms. Tennell’s termination is merely pretext for
  unlawful discrimination.

            49.    Defendant is liable for the acts and omissions of its agents and employees.

          50.    Defendant either directly or by and through agents, discriminated against Plaintiff
  on the basis of her sex, race, and/or in retaliation for her protected activity and caused her
  injuries, damages, and losses.

            51.    Defendant’s conduct was the proximate cause of Plaintiff’s injuries, damages, and
  losses.

          52.    As a consequence of Defendant’s violation of the CADA, Plaintiff has sustained
  significant economic and consequential damages, including wage and benefit loss, retirement
  income loss, reputational injury, and emotional upset and anxiety.

                                    SECOND CAUSE OF ACTION
            (Tortious Interference with an Employment Relationship against Defendant Riley)

            53.    Ms. Tennell was in an employment relationship with Defendant Amazon.

          54.    Mr. Riley, a third party to the employment relationship, engaged in conduct which
  interfered with Ms. Tennell’s employment. Namely, harassment in the form of verbal comments
  of a sexual and/or inappropriate nature, written comments of a sexual and/or inappropriate
  nature, and physical actions in the workplace of a sexual and/or inappropriate nature.

          55.     Mr. Riley’s actions caused the deterioration and termination of the employment
  relationship of Ms. Tennell and Amazon.

          56.    As a consequence of Defendant’s tortious actions, Plaintiff has sustained
  significant economic and consequential damages, including wage and benefit loss, retirement
  income loss, reputational injury, and emotional upset and anxiety.


            WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in their


                                                    5
Case 1:19-cv-02889-CMA-KLM Document 6 Filed 10/09/19 USDC Colorado Page 6 of 6




  favor and against Defendants, and award Plaintiff all relief as allowed by law, including, but not
  limited to the following:

         •        Declaratory relief and injunctive relief, as appropriate;

          •      Economic damages in the form of back pay, future pay loss and loss of retirement
  benefit pay as established at trial;

        •        Compensatory damages, including, but not limited to those for future pecuniary
  and non-pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of
  enjoyment of life, and other non-pecuniary losses;

         •        Punitive damages, as deemed appropriate by a jury;

         •        Liquidated damages for all claims as allowed by law;

         •        Pre-judgment and post-judgment interest at the lawful rate;

         •        Attorney’s fees and costs;

         •        Other costs Plaintiff has incurred as a result of the conduct of the Defendants; and

         •        Such further relief as justice requires and law allows.

  PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

             DATED this 30th day of August, 2019.
                                                 FINGER LAW, P.C.

                                                  /s/ Casey Leier
                                                  Casey Leier, #45155
                                                  William Finger, #7224
                                                  29025-D Upper Bear Creek Rd.
                                                  Evergreen, CO 80439
                                                   (303) 674-6955
                                                  ATTORNEYS FOR PLAINTIFF


  Plaintiff Address:

   Keasha Tennell
   c/o Casey Leier, Esq.
   29025-D Upper Bear Creek Rd.
   Evergreen CO 80439




                                                    6
